Name: Commission Regulation (EC) NoÃ 313/2008 of 3 April 2008 derogating from Regulation (EC) NoÃ 1445/95 as regards import requirements for bovine meat from Brazil
 Type: Regulation
 Subject Matter: trade policy;  international trade;  animal product;  America;  tariff policy
 Date Published: nan

 4.4.2008 EN Official Journal of the European Union L 93/11 COMMISSION REGULATION (EC) No 313/2008 of 3 April 2008 derogating from Regulation (EC) No 1445/95 as regards import requirements for bovine meat from Brazil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 32(1) thereof, Whereas: (1) Article 3 of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector (2) provides that import licences are valid 90 days from their date of issue. (2) Commission Decision 2008/61/EC of 17 January 2008 amending Annex II to Council Decision 79/542/EEC as regards the imports of bovine fresh meat from Brazil (3) has modified the import requirements for bovine meat from Brazil. That Decision provides that it is only possible to allow imports to continue on a secure basis by strengthening the control and surveillance of holdings from which animals eligible for export to the Community are sourced and by establishing a provisional list of such approved holdings drawn up by Brazil for which certain guarantees are provided. (3) In recent years Brazil has been the main supplier of beef on the Community market, accounting for around two-thirds of the total Community imports in the beef sector. As a result of the application of Decision 2008/61/EC, operators that had obtained, prior to the entry into force of that Decision, import licences for the importation of bovine meat within the import tariff quotas referred to in Article 2(d) of Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and frozen buffalo meat (4), Commission Regulation (EC) No 529/2007 of 11 May 2007 opening and providing for the administration of a tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (1 July 2007 to 30 June 2008) (5) and Commission Regulation (EC) No 545/2007 of 16 May 2007 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2007 to 30 June 2008) (6), are faced with certain practical difficulties to source the products within the normal period of the validity of the import licences. In view of these particular circumstances, the validity of the licences should, on a temporary basis, be extended until the end of the import tariff quota period. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 3 of Regulation (EC) No 1445/95, for the import tariff quota period from 1 July 2007 to 30 June 2008, the licences issued in accordance with Article 2(d) of Regulation (EC) No 936/97, Regulation (EC) No 529/2007 and Regulation (EC) No 545/2007 shall be valid until 30 June 2008. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Commission Regulation (EC) No 98/2008 (OJ L 29, 2.2.2008, p. 5). Regulation (EC) No 1254/1999 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 586/2007 (OJ L 139, 31.5.2007, p. 5). (3) OJ L 15, 18.1.2008, p. 33. (4) OJ L 137, 28.5.1997, p. 10. Regulation as last amended by Regulation (EC) No 317/2007 (OJ L 84, 24.3.2007, p. 4). (5) OJ L 123, 12.5.2007, p. 26. (6) OJ L 129, 17.5.2007, p. 14. Regulation as last amended by Regulation (EC) No 98/2008 (OJ L 29, 2.2.2008, p. 5).